748 N.W.2d 883 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Carletus Lashawn WILLIAMS, Defendant-Appellant.
Docket No. 135271. COA No. 266807.
Supreme Court of Michigan.
May 30, 2008.
By order of March 26, 2008, the prosecuting attorney was directed to answer the application for leave to appeal the October 25, 2007 judgment of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is GRANTED. The parties are directed to include among the issues to be briefed: (1) whether the defendant was entitled to separate trials under MCR 6.120; (2) whether People v. Tobey, 401 Mich. 141, 257 N.W.2d 537 (1977), is consistent with MCR 6.120; and (3) if the joinder was erroneous, whether the error may be deemed harmless.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
We further ORDER the Oakland Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court.